Citation Nr: 0323549	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-00 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for arthralgia of the lumbar spine with loss of 
function due to pain.  

2.  Entitlement to an initial disability rating in excess of 
0 percent for carpometacarpal dysfunction following hand 
surgery for dislocation, right.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to August 
2000.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating action of the 
RO which, inter alia, granted service connection and assigned 
a 10 percent disability evaluation for arthralgia of the 
lumbar spine and granted service connection and assigned a 
noncompensable evaluation for the right hand disability, each 
effective from August 9, 2000.  The veteran was sent notice 
of this decision in November 2000.  A notice of disagreement 
was received in September 2001, specifically limiting the 
disagreement to the low back and right hand disabilities.  
The RO issued a statement of the case addressing those two 
issues in January 2002.  A substantive appeal was received 
from the veteran in February 2002.

In January 2003, the Board notified the veteran of regulatory 
changes that may be pertinent in the evaluation of each 
disability under consideration.  Although that letter gave 
the veteran a period of 60 days in which to provide 
information or evidence in response to the Board's letter, 
the veteran did not respond.  

As the appeal regarding the evaluation of the service-
connected low back and right hand disabilities involve 
original claims, the Board has framed the issues as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

At the outset, the Board notes that in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In a January 2003 letter to the veteran, the Board notified 
him of the VCAA and of recent changes to pertinent rating 
criteria.  A review of the claims file however, reveals that 
the record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claims currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370, 373 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
The RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization.  

The Board also finds that specific additional development of 
the claims on appeal is warranted.  The report of a September 
2000 VA spinal examination noted the veteran's report that an 
MRI study had shown some narrowing of the lumbar disks; 
however, there were no neurological findings or diagnoses 
noted on current examination.  In addition, the diagnosis 
offered was "arthralgia of the lumbar spine," with no 
identification of the underlying pathologic process causing 
the back pain.  Although the RO initially evaluated the 
veteran's low back disability under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, it is possible that 
recharacterization of the service-connected disability, and 
evaluation of that disability under the diagnostic code 
pertaining to intervertebral disc syndrome, may be more 
appropriate.  The RO should do so, in the first instance, to 
avoid prejudicing the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board notes, however, that the evidence of record 
currently does not include sufficient medical findings upon 
which to evaluate the low back disability.  In this regard, 
the Board points out that the rating criteria pertaining to 
Intervertebral Disc Syndrome were changed effective September 
23, 2002.  See 67 Fed. Reg. 54345 (August 22, 2002).  In 
addition, recent changes to the rating criteria pertaining to 
disabilities of the spine are to take effect on September 26, 
2003.  See 68 Fed. Reg. 51454 (August 27, 2003).  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  As adjudication of the claim must 
involve consideration of both the former and revised 
applicable criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 03-
00; 65 Fed. Reg. 33422 (2000)), medical findings responsive 
to the former and revised criteria are warranted.  

The evaluation of the service-connected right hand disability 
is similarly complicated by the fact that the rating criteria 
pertaining to ankylosis and limitation of motion of the 
digits of the hands were changed effective August 26, 2002.  
See 67 Fed. Reg. 48784 (July 26, 2002).  The RO evaluated the 
veteran's disability under Diagnostic Code 5215, pertaining 
to limitation of motion of the wrist; however, the report of 
a September 2000 VA examination did not detail the range of 
motion in degrees. 

Furthermore, the examiner noted the presence of a scar on the 
dorsum of the right hand and the veteran's complaint that the 
scar "rips open sometimes," but did not include a related 
diagnosis.  The rating schedule permits separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  In the present case, the Board is unable to 
determine, from the evidence currently of record, whether 
there are two separate disabilities involving the right 
hand-and orthopedic disability and a scar.  Thus, further 
examination is warranted, to include medical findings 
responsive to the former and revised criteria pertaining to 
the fingers.  

While the September 2000 VA examination reports include the 
examiner's assessment that the veteran apparently suffers 
"10% additional" during flare-ups, the Board points out 
that the examinations conducted on remand must include an 
opinion addressing the extent to which the veteran 
experiences functional limitations of the low back and right 
hand due to pain, to include with repeated use and/or during 
flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

Thus, the RO should arrange for the veteran further 
examination to obtain medical findings needed to evaluation 
each of the claims on appeal.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file any notice(s) of date and time of such 
examination(s) sent to the veteran by the pertinent VA 
medical facility. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA (to 
include, if additional evidence is received, seeking a 
supplemental medical opinion, or having the veteran undergo 
further examination, as appropriate) prior to adjudicating 
the claim on appeal.  Adjudication of each claim must involve 
consideration of whether "staged rating" (assignment of 
separate evaluations for separate periods of time based on a 
review of the medical evidence since the effective date of 
the grant of service connection) pursuant to Fenderson, is 
appropriate.  Moreover, the supplemental statement of the 
case explaining the bases for the RO's determinations must 
all additional legal authority considered, to include the 
former and revised applicable rating criteria, cited to 
above, as well as the pertinent legal authority implementing 
the VCAA (i.e., 38 C.F.R. §§ 3.102, 3.159 (2002)), that was 
not previously cited.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
higher initial evaluations for the low 
back and right hand disabilities.  The 
letter should include a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate those claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations at the 
appropriate VA medical facility to assess 
the severity of the low back and right 
hand disabilities.  The neurological 
examination should be conducted first, 
and the report of that examination made 
available to the orthopedic examiner in 
connection with his/her examination.
The entire claims file must be made 
available to and reviewed by each 
physician designated to examine the 
veteran and the examination reports 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  
All appropriate tests and studies (to 
include X-rays and range of motion 
studies, reported in degrees, with normal 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings should be reported in detail.  
Each report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected low back and right hand 
disabilities.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
in a printed (typewritten) report.
The neurological examiner should identify 
current neurological symptoms associated 
with the low back.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following:  sciatic 
neuropathy, characteristic pain, muscle 
spasm, and/or absent jerk.  The examiner 
should identify the underlying pathologic 
process causing the back pain.  If it is 
not neurological, the examiner should so 
state
The orthopedic examiner should examine 
both the both low back and right hand.  
With regard to the low back, the examiner 
should specifically report limitation of 
range of motion of the lumbar spine, 
indicate whether there is a listing of 
the whole spine to one side, and whether 
the Goldthwaite's sign is positive.  The 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
Considering the results of the 
neurological examination and the 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to the appropriate 
characterization of, and assessment as to 
the severity of, the service-connected 
low back disability.  The examiner should 
specifically identify the underlying 
pathologic process causing back pain.   
With regard to the right hand, the 
orthopedic examiner should report all 
manifestations and findings referable to 
a scar on the right hand, including any 
tenderness, pain, limitation of function 
and whether any related scar is unstable.  
In addition, the examiner should 
specifically report limitation of range 
of motion of the right wrist or any 
fingers of the right hand .  If any joint 
of the fingers if fixed in ankylosis or 
limited in its motion, the examiner 
should further determine whether motion 
in that finger is possible and, if so, 
whether motion in the finger is possible 
to within two inches of the median 
transverse fold of the palm.  The 
examiner should also indicate whether, 
during examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
wrist.  If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of 
such examination(s) sent to the veteran 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

7.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims for higher initial ratings for the 
low back and right hand disabilities, in 
light of all pertinent evidence and legal 
authority (to include the former and 
revised applicable rating criteria).  
With respect to each disability under 
consideration, the RO must also document 
its consideration of whether "staged 
rating," pursuant to Fenderson, is 
appropriate, and explain, with due 
consideration to effective date 
provisions, any change in the evaluation 
during the appeal period.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered-
particularly, the former and revised 
applicable criteria, cited to above, 
along with 38 C.F.R. §§ 3.102 and 3.159 
(2002))-discussion of all pertinent 
evidence and legal authority, and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




